

114 HR 5916 IH: Accurate Labeling of Menstrual Products Act of 2016
U.S. House of Representatives
2016-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5916IN THE HOUSE OF REPRESENTATIVESJuly 18, 2016Ms. Meng (for herself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to require the label on certain menstrual
			 products to include an ingredient list, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accurate Labeling of Menstrual Products Act of 2016. 2.Labeling requirement for menstrual products (a)In generalSection 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by inserting at the end the following:
				
 (dd)If it is an obstetrical and gynecological device described in section 884.5400, 884.5425, 884.5435, 884.5460, 884.5470, or 884.5900 of title 21, Code of Federal Regulations (or any successor regulation), unless it bears a label listing the name of each ingredient or component of the device in order of the most predominant ingredient or component to the least predominant ingredient or component..
 (b)Date of applicationThe amendment made by subsection (a) applies only with respect to a device manufactured more than one year after the date of the enactment of this Act.
			